Citation Nr: 1701342	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  14-20 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1970. This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).

In a February 2016 decision, the Board denied the Veteran's claim for service connection for IHD, to include as due to herbicide exposure.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Joint Motion for Remand (JMR) and Court Order, the Court vacated and remanded the Board's decision for action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has IHD and that it is related to herbicide exposure from his service in Vietnam.

The Board previously denied the claim finding that the Veteran did not have a current diagnosis of IHD.  The Board acknowledged that there were private records noting a diagnosis of coronary artery disease (CAD), but that subsequent testing showed no signs of obstructive heart disease.  The decision also acknowledged that a private physician, Dr. H.B., indicated diagnoses of "nonobstructive CAD" in his disability benefits questionnaires (DBQs) dated in May 2014, but found that the diagnoses did not constitute IHD.  The Board reasoned that, because the CAD in question is characterized as nonobstructive, it does not indicate characteristics consistent with ischemia.

The JMR concluded that the Board's finding "amounts to an unsubstantiated medical determination, as it does not cite to any medical evidence related to whether 'nonobstructive CAD' would qualify as IHD."  The JMR also notes that the Board's analysis focuses on the "actual obstruction" component of the definition and does not address whether CAD could qualify as "functional constriction" under the definition.

Finally, the JMR indicated that the Board should additionally consider whether all of the Veteran's private treatment records have been obtained from December 2003 to October 2008, given the evidence that the Veteran had two heart attacks during that time.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding VA and non-VA records pertinent to the Veteran's claim, to include records of two heart attacks noted in the medical history section of an October 27, 2008, private medical record.

2.  Please obtain a clarifying medical opinion from the March 2012 VA examiner.  If that examiner is no longer available, another opinion provider is requested to provide the opinion, with examination only if deemed necessary by the opinion provider.  Based on review of the record, the opinion provider is requested to address the following question:

Is it at least as likely as not (50 percent or more likelihood) that the Veteran has a diagnosis of IHD or has had a diagnosis of IHD at any time since he filed the current claim in January 2012?  In doing so, the opinion provider is asked to specifically address and explain whether the "nonobstructive CAD" diagnosed by Dr. H.A. Baker in a July 2012 DBQ would qualify as a diagnosis of IHD.  Please provide a complete rationale for the opinion expressed with reference, as necessary, to the record and relevant medical principles.

3.  Thereafter, the RO should re-adjudicate the claim.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case, and afforded the opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




